DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 7, and 13 is the inclusion of limitation(s) “determining a first degree of correlation between the first object and the query by comparing the first object and the first attribute with the query, and determining a second degree of correlation between the second object and the query by comparing the second object and the second attribute with the query; ranking the first object and the second object by comparing the first degree and the second degree; and searching for and providing a response to the query based on the degrees of correlation, wherein the response has a higher relevance to a higher ranked object in the first object and the second object”, which is not found in the prior art of record.  The closest possible prior art in this case is Datta et al (US 2012/0308121 A1), which teaches images are retrieved and ranked according to relevance to attributes of a multi-attribute query through training image attribute detectors for different attributes annotated in a training dataset. Pair-wise correlations are learned between pairs of the annotated attributes from the training dataset of images. Image datasets may then be searched via the trained attribute detectors for images comprising attributes in a multi-attribute query, wherein images are retrieved from the searching that each comprise one or more of the query attributes and also in response to information from the trained attribute detectors corresponding to attributes that are not a part of the query but are relevant to the query attributes as a function of the learned plurality of pair-wise correlations. The retrieved images are ranked as a function of respective total numbers of attributes within the query subset attributes. Datta discloses determining correlation degrees between a query and images, and ranking the images (see e.g., Fig. 3 and 
Claims 3-6, 9-12, and 14-15 depend from claims 1 and 7 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JARED M BIBBEE/Primary Examiner, Art Unit 2161